Citation Nr: 1312102	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  12-05 267	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than anxiety disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran had active service from September 1944 to May 1946, from June 1946 to July 1947 and from October 1950 to December 1950, and his decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)  (2012). 38 U.S.C.A. § 7107(a)(2)  (West 2002).

In December 2012, the Board granted service connection for an anxiety disorder, and remanded the issue of service connection for an acquired psychiatric disability other than anxiety, to include PTSD, for further development.  However, as detailed below, this appeal has been withdrawn and no further action is warranted in this case.


FINDINGS OF FACT

By a statement dated April 4, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the record reflects that following the Board's December 2012 remand, the Veteran's service-connected acquired psychiatric disorder was recognized as PTSD, formerly evaluated as anxiety disorder not otherwise specified.  See Rating Decision of March 20, 2013.  A statement submitted by the Veteran's authorized representative, this action constituted a total grant of the remand order and moved that this appeal be dismissed.  As such, the Veteran has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


